Briggs v. DC 14-1254


Date of Service                         Description                          Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                            Claimed   Allowed   Claimed       Allowed             Allowed


10/16/2012        Phone consult with D. Jacobstein, Ph.D. re: Need for            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  evaluations and IEP
                  Review report from psychoeducational evaluation from            EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Georgetown University Center for Child Development

                  Review correspondence from D. Jacobstein, P.D. re:              EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Case issues and need for IEP
10/17/2012        Phone consult with S. Briggs, parent re: School/case            EJ           0.4       0.4    $505.00       $378.75             $151.50
                  issues and need for evaluations
                  Correspondence to S. Briggs, parent re: Case issues             EJ           0.5       0.5    $505.00       $378.75             $189.38

11/27/2012        Phone consult with D. Jacobstein, Ph.D. re: Case                EJ           0.3       0.3    $505.00       $378.75             $113.63
                  issues/need for evaluations
11/28/2012        Phone consult with S. Briggs, parent re: School issues          EJ           0.2       0.2    $505.00       $378.75             $75.75

11/29/2012        Meeting with S. Briggs, parent re: Case issues, need for        EJ           1.1       1.1    $505.00       $378.75             $416.63
                  evaluations and consent to file Due Process Complaint
                  Notice
                  Initial case file review                                        EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Draft Due Process Complaint Notice                              EJ           2.2       2.2    $505.00       $378.75             $833.25
                  Travel to meeting with S. Briggs, parent re: Due Process        EJ           1.5       1.5    $505.00       $189.38             $284.07
                  Complaint
11/30/2012        Draft records request to Walker Jones E.C.                      EJ           0.4       0.4    $505.00       $378.75             $151.50
                                                                                  EJ           2.3       2.3    $505.00       $378.75             $871.13
                  Draft and finalize Due Process Complaint Notice
                  Phone consult with S. Briggs, parent re: Case issues            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  and Due Process Complaint
12/11/2012                                                                        EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Review DCPS' Answer to Due Process Complaint




                                                                                        1
                                                                           Briggs v. DC 14-1254


Date of Service                         Description                        Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                          Claimed   Allowed   Claimed       Allowed             Allowed


                  Review Notice of Hearing Officer Appointment from             EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Student Hearing Office
                  Review Initial Case Order from F. Raskins, Hearing            EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer
                  Review correspondence from F. Raskins, Hearing                EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: Case timelines
                  Correspondence to S. Briggs, parent re: Case status           EJ           0.4       0.4    $505.00       $378.75             $151.50

12/14/2012        Phone consult with S. Briggs, parent re: Case issues          EJ           0.2       0.2    $505.00       $378.75             $75.75

12/17/2013        Correspondence to F. Raskins, Hearing Officer re: Case        EJ           0.2       0.2    $505.00       $378.75             $75.75
                  status
                  Review additional educational records from Walker             EJ           0.8       0.8    $505.00       $378.75             $303.00
                  Jones EC
                  Review correspondence from F. Raskins, Hearing                EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: Prehearing conference
                  Correspondence to J. Douds, Esq., DCPS re: Prehearing         EJ           0.2       0.2    $505.00       $378.75             $75.75
                  conference
                  Review correspondence from J. Douds, Esq. DCPS re:            EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Prehearing conference
                  Correspondence to F. Raskins, Hearing Officer re:             EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Prehearing conference
                  Review 2nd correspondence from F. Raskins, Hearing            EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: Prehearing conference
1/1/2013          Review and respond to correspondence from F.                  EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Raskins, Hearing Officer re: Prehearing conference

                  Review Order re: Prehearing conference from F.                EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Raskins, Hearing Officer
1/3/2013                                                                        EJ           0.5       0.5    $505.00       $378.75             $189.38
                  Review file to prepare for prehearing conference


                                                                                      2
                                                                            Briggs v. DC 14-1254


Date of Service                         Description                         Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                           Claimed   Allowed   Claimed       Allowed             Allowed


                  Correspondence to F. Raskins, Hearing Officer re: Case         EJ           0.3       0.3    $505.00       $378.75             $113.63
                  status with additional documentation
                  Attend prehearing conference via phone                         EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Phone consult with S. Briggs, parent re: Hearing               EJ           0.2       0.2    $505.00       $378.75             $75.75
                  date/issues
                  Correspondence to S. Briggs, parent re: Hearing                EJ           0.3       0.3    $505.00       $378.75             $113.63
                  date/issues
                  Correspondence to J. Douds, DCPS re: Missing                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  educational records
                  Review additional educational records from J. Douds,           EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Esq. DCPS
1/4/2013          Correspondence to F. Raskins, Hearing Officer re:              EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Witness availability
                  Review correspondence from F. Raskins, Hearing                 EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: Scheduling of witnesses
                  Review and respond to 2nd correspondence from                  EJ           0.3       0.3    $505.00       $378.75             $113.63
                  F. Raskins, Hearing Officer re: Scheduling of witnesses
                  for hearing

                  Review correspondence from K. Marcus, DCPS CCM re:             EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Settlement proposal
1/7/2013          Correspondence to D. Jacobstein, Ph.D. expert witness          EJ           0.3       0.3    $505.00       $378.75             $113.63
                  re: Hearing preparation
                  Review correspondence from F. Raskins, Hearing                 EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer and J. Douds, Esq. DCPS re: Availability of
                  witnesses for hearing
                  Correspondence to F. Raskins, Hearing Officer and              EJ           0.3       0.3    $505.00       $378.75             $113.63
                  J. Douds, Esq. DCPS re: Identification of witnesses for
                  due process hearing




                                                                                       3
                                                                             Briggs v. DC 14-1254


Date of Service                         Description                          Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                            Claimed   Allowed   Claimed       Allowed             Allowed


                  Review and respond to 2nd correspondence from                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  F. Raskins, Hearing Officer re: Testimony of witnesses
                  at hearing

                  Review and respond to correspondence from D.                    EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Jacobstein, Ph.D. expert witness re: Hearing
                  preparation
                  Review correspondence and settlement proposal from              EJ           0.4       0.4    $505.00       $378.75             $151.50
                  K. Marcus, DCPS CCM
1/8/2013          Review and respond to correspondence from F.                    EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Raskins, Hearing Officer re: Need for 2nd prehearing
                  conference
                  Attend 2nd prehearing conference with F. Raskins,               EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Hearing Officer via phone
                  Review settlement proposal from K. Marcus, DCPS CCM             EJ           0.2       0.2    $505.00       $378.75             $75.75

                  Review Prehearing Order from F. Raskins, Hearing                EJ           0.6       0.6    $505.00       $378.75             $227.25
                  Officer
                  Phone consult with S. Briggs, parent re: Settlement             EJ           0.3       0.3    $505.00       $378.75             $113.63
                  agreement
1/10/2013         Review Prehearing Order from F. Raskins, Hearing                EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Officer
                  Correspondence to F. Raskins, Hearing Officer re: Errors        EJ           0.3       0.3    $505.00       $378.75             $113.63
                  in Prehearing Order
                  Review file to prepare for phone conference with                EJ           0.4       0.4    $505.00       $378.75             $151.50
                  D. Jacobstein, Ph.D. expert witness


                  Phone conference with D. Jacobstein, Ph.D. expert               EJ           0.5       0.5    $505.00       $378.75             $189.38
                  witness re: Hearing preparation




                                                                                        4
                                                                            Briggs v. DC 14-1254


Date of Service                         Description                         Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                           Claimed   Allowed   Claimed       Allowed             Allowed


                  Phone conference with S. Briggs, parent re: Rejection          EJ           0.3       0.3    $505.00       $378.75             $113.63
                  of settlement proposal
                  Review and respond to correspondence from F.                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Raskins, Hearing Officer re: Corrections to prehearing
                  Order
1/11/2013         Review and respond to correspondence from F.                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Raskins, Hearing Officer re: Need for 3rd prehearing
                  conference
                  Review correspondence from J. Douds, Esq. re: 3rd              EJ           0.2       0.2    $505.00       $378.75             $75.75
                  prehearing conference
1/13/2013         Review correspondence from F. Raskins, Hearing                 EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: 3rd prehearing conference

1/14/2013         Review and respond to correspondence from F.                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Raskins, Hearing Officer re: 3rd prehearing conference

                  Review Prehearing Conference Order from F. Raskins,            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Hearing Officer re: 3rd prehearing conference

                  Attend prehearing conference via phone                         EJ           0.6       0.6    $505.00       $378.75             $227.25
                  Review and respond to correspondence from J. Douds,            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Esq. re: Settlement proposal
                  Phone consult with J. Douds, Esq. re: Settlement               EJ           0.3       0.3    $505.00       $378.75             $113.63
                  proposal
1/16/2013         Draft and finalize hearing disclosure materials with           EJ           1.3       1.3    $505.00       $378.75             $492.38
                  exhibits
1/17/2013         Review amended prehearing Order from F. Raskins                EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Hearing Officer
                  Review hearing disclosure materials from J. Douds, Esq.        EJ            1         1     $505.00       $378.75             $378.75
                  DCPS



                                                                                       5
                                                                            Briggs v. DC 14-1254


Date of Service                         Description                         Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                           Claimed   Allowed   Claimed       Allowed             Allowed


                  Correspondence (hearing exhibits) to D. Jacobstein,            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Ph.D. expert witness
1/22/2013         Draft and finalize Petitioner's Objections to                  EJ           0.5       0.5    $505.00       $378.75             $189.38
                  Respondent's exhibits and witnesses
                  Review and respond to correspondence from D.                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Jacobstein, Ph.D. expert witness re: Hearing
                  preparation
1/23/2013         Correspondence to D. Jacobstein, Ph.D. expert witness          EJ           0.4       0.4    $505.00       $378.75             $151.50
                  re: Hearing preparation and hearing materials

                  Prepare for hearing                                            EJ           1.2       1.2    $505.00       $378.75             $454.50
                  Phone consult with S. Briggs, parent re: hearing               EJ           0.3       0.3    $505.00       $378.75             $113.63
                  preparation
1/24/2014         Prepare for hearing-witness questions                          EJ           1.1       1.1    $505.00       $378.75             $416.63
                  Prehearing meeting with S. Briggs, parent re: Hearing          EJ           0.5       0.5    $505.00       $378.75             $189.38
                  preparation
                  Attend hearing                                                 EJ           2.2       2.2    $505.00       $378.75             $833.25
                  Post hearing meeting with S. Briggs, parent                    EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Travel to/from hearing at Student Hearing Office for           EJ            2         2     $505.00       $189.38             $378.76
                  due process hearing
                  Review correspondence from F. Raskins, Hearing                 EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Officer re: Effect of bad weather on hearing start time

                  Review and respond to correspondence from D.                   EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Jacobstein, Ph.D. expert witness re: Hearing outcome

                  Phone consult with T. Christenson, MD re: Availability         EJ           0.2       0.2    $505.00       $378.75             $75.75
                  to conduct independent psychiatric evaluation per
                  recommendation of DCPS




                                                                                       6
                                                                            Briggs v. DC 14-1254


Date of Service                        Description                          Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                           Claimed   Allowed   Claimed       Allowed             Allowed


                  Review and respond to 2nd correspondence from                  EJ           0.3       0.3    $505.00       $378.75             $113.63
                  D. Jacobstein, Ph.D. re: Availability to conduct
                  independent evaluation per Hearing Officer
                  Determination
                  Correspondence to K. Conaboy, re: Availability to              EJ           0.4       0.4    $505.00       $378.75             $151.50
                  conduct independent occupational therapy and speech
                  and language evaluations per Hearing Officer
                  Determination
                  Correspondence to M. Zimmitti, Ph.D. re: Availability          EJ           0.3       0.3    $505.00       $378.75             $113.63
                  to conduct independent psychological evaluation per
                  Hearing Officer Determination

                  Review and respond to correspondence from K.
                  Conaboy re: Availability to conduct independent
                  occupational therapy and speech and language                   EJ           0.2       0.2    $505.00       $378.75             $75.75
                  evaluations per Hearing Officer Determination


1/25/2013         Review Hearing Officer Determination from F. Raskins,          EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Hearing Officer
                  Correspondence to S. Briggs, parent re: Hearing Officer        EJ           0.4       0.4    $505.00       $378.75             $151.50
                  Determination
                  Correspondence to M. Zimmitti, Ph.D. re: Independent           EJ           0.4       0.4    $505.00       $378.75             $151.50
                  psychological evaluation per Hearing Officer
                  Determination
                  Correspondence to K. Conaboy, re: Independent                  EJ           0.4       0.4    $505.00       $378.75             $151.50
                  occupational therapy and speech and language
                  evaluations per Hearing Officer Determination




                                                                                       7
                                                                         Briggs v. DC 14-1254


Date of Service                        Description                       Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                        Claimed   Allowed   Claimed       Allowed             Allowed


2/6/2013          Review and respond to correspondence from J. Kovac          EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Ph.D. re: Independent psychological testing per
                  Hearing Officer Determination
                  Review and respond to correspondence from J. Kovac          EJ           0.3       0.3    $505.00       $378.75             $113.63
                  Ph.D. re: Independent psychological testing per
                  Hearing Officer Determination
                  Review and respond to correspondence from K.
                  Conaboy, therapist re: Independent speech and
2/7/2013          language evaluation and occupational therapy                EJ           0.2       0.2    $505.00       $378.75             $75.75
                  evaluation per Hearing Officer Determination

                  Review and respond to 2nd correspondence from
                  K. Conaboy, therapist re: Independent speech and
                  language evaluation and occupational therapy
                  evaluation per Hearing Officer Determination                EJ           0.2       0.2    $505.00       $378.75             $75.75



2/13/2013         Review and respond to correspondence from J. Kovack,        EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Ph.D. re: Independent psychological evaluation per
                  Hearing Officer Determination

2/19/2013         Review and respond to correspondence from A.                EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Bowden, DCPS CCM re: Status of independent
                  evaluations per Hearing Officer Determination

                  Review report from DCPS functional behavioral               EJ           0.4       0.4    $505.00       $378.75             $151.50
                  assessment
                  Correspondence to S. Briggs, parent re: Report from         EJ           0.3       0.3    $505.00       $378.75             $113.63
                  functional behavioral assessment




                                                                                    8
                                                                          Briggs v. DC 14-1254


Date of Service                        Description                        Attorney       Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                         Claimed   Allowed   Claimed       Allowed             Allowed


2/20/2013         Review and respond to correspondence from J. Kovack,         EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Ph.D. re: Independent psychological evaluation per
                  Hearing Officer Determination

3/4/2013          Review and respond to correspondence from A.                 EJ           0.2       0.2    $505.00       $378.75             $75.75
                  Bowden, DCPS CCM re: Independent evaluations per
                  Hearing Officer Determination
                  Review reorts from independent occupational therapy          EJ           0.7       0.7    $505.00       $378.75             $265.13
                  evaluation and speech/language evaluation per
                  Hearing Officer Determination
                  Correspondence to S. Briggs, parent re: Report from          EJ           0.5       0.5    $505.00       $378.75             $189.38
                  occupational therapy evaluation and speech/language
                  evaluation per Hearing Officer Determination

3/8/2013          Phone consult with S. Briggs, parent re: Case                EJ           0.2       0.2    $505.00       $378.75             $75.75
                  status/reports from independent evaluations per
                  Hearing Officer Determination
3/12/2013         Correspondence to A. Bowden, DCPS CCM re: Reports            EJ           0.3       0.3    $505.00       $378.75             $113.63
                  from occupational therapy evaluation and speech and
                  language evaluation per Hearing Officer Determination

                  Correspondence to J. Kovac, Ph.D. re: Independent            EJ           0.2       0.2    $505.00       $378.75             $75.75
                  psychological evaluation per Hearing Officer
                  Determination
4/8/2013          Review and respond to correspondence from A. Karty,          EJ           0.2       0.2    $505.00       $378.75             $75.75
                  DCPS re: Reports from independent evaluations per
                  Hearing Officer Determination
4/12/2013         Correspondence to J. Kovac, Ph.D. re: Independent            EJ           0.2       0.2    $505.00       $378.75             $75.75
                  psychological evaluation per Hearing Officer
                  Determination



                                                                                     9
                                                                          Briggs v. DC 14-1254


Date of Service                         Description                       Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                          Claimed   Allowed   Claimed       Allowed             Allowed


                  Phone consult with S. Briggs, parent re: Case status         EJ            0.2       0.2    $505.00       $378.75             $75.75



                  Review correspondence from J. Kovac, Ph.D. re:               EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Independent psychological evaluation per Hearing
                  Officer Determination
4/26/2013         Review and respond to correspondence from A.                 EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Bowden, DCPS CCM re: Status of evaluations per
                  Hearing Officer Determination
4/29/2013         Review report from psychological evaluation per              EJ            0.4       0.4    $505.00       $378.75             $151.50
                  Hearing Officer Determination
                  Correspondence to S. Briggs, parent re: Report from          EJ            0.2       0.2    $505.00       $378.75             $75.75
                  psychological evaluation per Hearing Officer
                  Determination
                  Review correspondence from J. Kovac, Ph.D. re:               EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Independent psychological evaluation per Hearing
                  Officer Determination

5/17/2013         Review and respond to correspondence from A.                 EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Bowden, DCPS CCM re: Reports from independent
                  evaluations per Hearing Officer Determination

                  Phone consult with S. Briggs, parent re: Reports from        EJ            0.2       0.2    $505.00       $378.75             $75.75
                  independent evaluations per Hearing Officer
                  Determination
5/22/2013         Phone consult with S. Briggs, parent re: Report from         EJ            0.2       0.2    $505.00       $378.75             $75.75
                  psychological evaluations per Hearing Officer
                  Determination
                  Correspondence to A. Bowden, DCPS CCM re: Report             EJ            0.3       0.3    $505.00       $378.75             $113.63
                  from psychological evaluation per Hearing Officer
                  Determination

                                                                                     10
                                                                            Briggs v. DC 14-1254


Date of Service                         Description                         Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                            Claimed   Allowed   Claimed       Allowed             Allowed


                  Correspondence to D. Jacobstein, Ph.D. re: Referral for        EJ            0.3       0.3    $505.00       $378.75             $113.63
                  psychiatric evaluations per Hearing Officer
                  Determination
5/23/2013         Review correspondence from D. Jacobstein, Ph.D. re:            EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Availability of psychiatrist to conduct independent
                  evaluation per Hearing Officer Determination

                  Phone consult with S. Briggs, parent re: Independent           EJ            0.2       0.2    $505.00       $378.75             $75.75
                  psychiatric evaluation per Hearing Officer
                  Determination
                  Review and respond to correspondence from A.                   EJ            0.2       0.2    $505.00       $378.75             $75.75
                  Bowden, DCPS CCM re: IEP meeting per Hearing Officer
                  Determination
6/3/2013          Phone consult with S. Briggs, parent re: IEP meeting           EJ            0.2       0.2    $510.00       $382.50             $76.50
                  per Hearing Officer Determination
                  Correspondence to and review correspondence from A.            EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS CCM re: IEP meeting per Hearing Officer
                  Determination
6/4/2013          Phone consult with Ms. Briggs, parent re: IEP meeting          EJ            0.2       0.2    $510.00       $382.50             $76.50
                  per Hearing Officer Determination
                  Review and respond to correspondence from A.                   EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS CCM re: IEP meeting per Hearing Officer
                  Determination
                  Review and respond to 2nd correspondence from                  EJ            0.2       0.2    $510.00       $382.50             $76.50
                  A. Bowden, DCPS CCM re: IEP meeting per Hearing
                  Officer Determination




                                                                                       11
                                                                             Briggs v. DC 14-1254


Date of Service                         Description                          Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                             Claimed   Allowed   Claimed       Allowed             Allowed


6/5/2013          Review and respond to correspondence from A.                    EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS CCM re: Psychiatric evaluation per
                  Hearing Officer Determination

6/7/2013          Correspondence to A. Bowden, DCPS CCM re: IEP                   EJ            0.2       0.2    $510.00       $382.50             $76.50
                  meeting per Hearing Officer Determination
6/19/2013         Correspondence to S. Briggs, parent re: Psychiatric             EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination

7/1/2013          Review and respond to correspondence from A.                    EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS CCM re: Questions regarding
                  independent evaluations ordered in Hearing Officer
                  Determination
7/11/2013         Review and respond to correspondence from A.                    EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS, CCM re: Psychiatric evaluation per
                  Hearing Officer Determination

7/23/2013         Review 2nd correspondence from D. Jacobstein, Ph.D.             EJ            0.2       0.2    $510.00       $382.50             $76.50
                  re: Availability of doctor to conduct psychiatric
                  evaluation per Hearing Officer Determination

                  Review and respond to correspondence from D.                    EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Jacobstein, Ph.D. re: Psychiatric evaluation per Hearing
                  Officer Determination
                  Phone consult with Ms. Briggs, parent re: Psychiatric           EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination

8/27/2013         Phone consult with Ms. Briggs, parent re: Psychiatric           EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination




                                                                                        12
                                                                            Briggs v. DC 14-1254


Date of Service                         Description                         Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs   Total
                                                                                            Claimed   Allowed   Claimed       Allowed             Allowed


                  Review and respond to correspondence from A.                   EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS, CCM re: Psychiatric evaluation per
                  Hearing Officer Determination
9/4/2013          Phone consult with Ms. Briggs, parent re: Psychiatric          EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination

9/16/2013         Review and respond to correspondence from S. Briggs,           EJ            0.2       0.2    $510.00       $382.50             $76.50
                  parent re: Psychiatric evaluations per Hearing Officer
                  Determination
10/7/2013         Review and respond to correspondence from A.                   EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Bowden, DCPS re: IEP meeting/evaluations per Hearing
                  Officer Determination
10/22/2013        Correspondence to S. Briggs, parent re: Psychiatric            EJ            0.3       0.3    $510.00       $382.50             $114.75
                  evaluation
10/23/2013        Phone consult with S. Briggs, parent re: Psychiatric           EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination

10/29/2013        Correspondence to A. Bowden, DCPS re: Need for IEP             EJ            0.2       0.2    $510.00       $382.50             $76.50
                  meeting and DCPS to schedule the psychiatric
                  evaluation per Hearing Officer Determination

11/15/2013        Phone conference with S. Briggs, parent re: Psychiatric        EJ            0.2       0.2    $510.00       $382.50             $76.50
                  evaluation per Hearing Officer Determination

                  Review correspondence from A. Bowden, DCPS CCM                 EJ            0.2       0.2    $510.00       $382.50             $76.50
                  re: Psychiatric evaluation per Hearing Officer
                  Determination
                  Correspondence to A. Bowden, DCPS CCM re:                      EJ            0.2       0.2    $510.00       $382.50             $76.50
                  Psychiatric evaluation per Hearing Officer
                  Determination



                                                                                       13
                                                                            Briggs v. DC 14-1254


Date of Service                          Description                        Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs    Total
                                                                                            Claimed   Allowed   Claimed       Allowed              Allowed


11/18/13          Phone consult with S. Briggs, parent re: Psychiatric           EJ            0.2       0.2    $510.00       $382.50              $76.50
                  evaluation per Hearing Officer Determination

                  2nd phone conference: S. Briggs, parent re: Psychiatric        EJ            0.2       0.2    $510.00       $382.50              $76.50
                  evaluatin per Hearing Officer Determination

11/19/2013        Review correspondence from A. Bowden, DCPS CCM                 EJ            0.2       0.2    $510.00       $382.50              $76.50
                  re: Psychiatric evaluation per Hearing Officer
                  Determination
                  Phone consult with S. Briggs, parent re: Psychiatric           EJ            0.2       0.2    $510.00       $382.50              $76.50
                  evaluation per Hearing Officer Determination

2/5/2014          Phone consult, S. Briggs, parent re: Status of             EJ                0.3       0.3    $510.00       $382.50              $114.75
                  psychiatric evaluation per Hearing Officer's
                  Determination and unresolved school issues from
                  hearing
                  Review and respond to correspondence from A.               EJ                0.2       0.2    $510.00       $382.50              $76.50
                  Bowden, DCPS CCM re: need for IEP meeting per
                  Hearing Officer's Determination
5/17/2014         Prepare petition for attorney's fees and costs          MW                    1         1     $145.00       $145.00              $145.00
                  (Paralegal)
5/22/2014         Review petition for attorneys fees                         EJ                0.8       0.8    $510.00       $382.50              $306.00
                  Phone consult: S. Briggs, parent re: Resolution of case    EJ                0.3       0.3    $510.00       $382.50              $114.75
                  issues per Hearing Officer's Determination

                  Case closure letter to S. Briggs, parent                       EJ            0.3       0.3    $510.00       $382.50              $114.75
                                                               SUBTOTAL                                                                            $20,834.53
                  Fax (28 pages @ .15 per page)                                                                                           $4.20
                  Mileage (44 @ .565 per mile)                                                                                            $24.86
                  Postage                                                                                                                 $11.58
                  Parking to attend Hearing                                                                                               $10.00


                                                                                       14
                                                                Briggs v. DC 14-1254


Date of Service                        Description              Attorney        Hours     Hours     Hourly Rate   Hourly Rate Costs     Total
                                                                                Claimed   Allowed   Claimed       Allowed               Allowed


                  Copies (332 @ .15 per page)                                                                                 $49.80
                                                     SUBTOTAL                                                                 $100.44




                                                                           15